DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding claim 1-5, the term “tube body” is advised to be amended to --cylindrical tube body-- to more clearly show that they are the same “tube body”.
Regarding claim 2-4, the term “straight tubes” is advised to be amended to --plurality of straight tubes-- to more clearly reference the “plurality of straight tubes” in claim 1. The term “a hollow structure” is advised to be amended to --the hollow structure-- to more clearly reference the “hollow structure” in claim 1.
Regarding claim 7 line 4, the term “anaesthesia” is advised to be amended to the more common spelling --anesthesia--.
Regarding claim 7 lines 7 and 9, the term “schlera” is advised to be amended to the more common spelling --sclera--.
Regarding claim 7 line 13, the misspelled word “cuting” is advised to be amended to --cutting--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, in the order of appearance:
it is unclear whether “a conjunctival sac” is referring to the one in the surgical eye or the non-surgical eye.
The term “the edge” in line 6 lacks antecedent basis.
In line 8, “the 12 o’clock position” lacks antecedent basis.
In line 10, “peeling” is unclear as to the “peeling” of which flap; the “deep scleral flap” or the “superficial scleral flap”.
The term “the direction of cornea” in line 10 lacks antecedent basis.
In line 11, it is unclear which “outer wall of Schlemm’s canal”, whether that of the surgical eye or the non-surgical eye, is being cut up.
In line 12, the term “can” is unclear as to whether the limitations that follows are part of the claim.
The term “easily” in line 12 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a 
The term “the opening” in line 13 lacks antecedent basis.
The terms “the trailing edge” and “the puncture incision” in line 15 lacks antecedent basis.
In line 16, it is unclear whether the “openings” is the same “opening” in line 13 or other openings.
In lines 20-21, it is unclear if “the scleral flap” is referring to the “deep scleral flap”, the “superficial scleral flap”, or both.
In line 21, it is unclear what is “balanced”. The term “balanced” is also a relative term which renders the claim indefinite. The term “balanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 23, the term “normal” is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (US 20120089073).
Regarding claim 1, Cunningham discloses a stent (implant device 100; fig. 1) for glaucoma internal drainage ([0005]) comprising a cylindrical tube body (tube 104; fig. 1) which has a hollow structure provided inside with a plurality of straight tubes (lumens 102a-d; fig. 2; [0036])) that support a tube wall of the tube body (fig. 2).
Regarding claim 2, Cunningham discloses the device of claim 1, wherein a number of the straight tubes (lumens) is three ([0036], see Annotated Fig. 2 below), the straight tubes have a circular cross-section (fig. 1B & 2), and the three circular straight tubes are arranged in a triangle within a hollow structure of the tube body (see Annotated Figure 2).







    PNG
    media_image1.png
    168
    244
    media_image1.png
    Greyscale


Regarding claim 3, Cunningham discloses the device of claim 1, wherein a number of the straight tubes is four (lumens 102a-d), the straight tubes have a circular cross-section (fig. 1B & 2), and the four circular straight tubes are arranged in a quadrangle (fig. 2) within a hollow structure of the tube body (fig. 2; [0036]).
Regarding claim 6, Cunningham discloses the device of claim 1, wherein the biomimetic stent (implant device 100; fig. 1) is made of polyurethane ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham as applied to claim 1 above, and further in view of Lind et al. (US 20140163448).
Regarding claim 4, Cunningham discloses the device of claim 1. Cunningham does not disclose the straight tubes have a polygonal cross-section. However, Lind teaches an ocular drainage outlet tube having polygonal cross-section (“variety of shapes”; [0056]) in order to “facilitate the passage of fluid through the tube” ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham’s device such that the straight tubes have a variety of shapes and/or cross-sections, as taught and suggested by Lind, for the purpose of facilitating fluid passage through the straight tubes ([0056]).
The claimed feature of “polygonal cross-section” is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham as applied to claim 1 above, and further in view of Lynch et al. (US 20030055372).
Regarding claim 5, Cunningham discloses the device of claim 1. Cunningham does not disclose the tube body has a tube length of 6 mm and a cross-sectional diameter of 300 μm. However, Lynch teaches the tube body (shunt device; [0055]) having a length of 6 mm (“preferably about 6mm”; [0065]) and a cross-sectional diameter of 300 μm (“preferably about 0.2 mm to about 0.3 mm”; [0065]) in order to be “adapted to be at least partially circumferentially received within a portion of Schlemm's canal” to facilitate fluid passage ([0052]). Therefore, it would have been obvious to one , as taught and suggested by Lynch, for the purpose of fitting the implant in the Schlemm’s canal and to facilitate fluid communication, thus relieving intraocular pressure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham as applied to claim 1 above, and further in view of Iseli (US 20150257928), Korigodskiy (US 20150157504), and Lynch et al. (US 20070293807).
Regarding claim 7, Cunningham discloses the device of claim 1 and that the stents “used in conjunction with any existing surgery for treating glaucoma” ([0065]). Cunningham does not disclose the explicit steps of the glaucoma stent surgery claimed in claim 7. However, the surgical steps in claim 7 are well known in glaucoma stent implantations, as shown from the following sources.
Cunningham does not disclose the method of using the stent for glaucoma internal drainage comprising disinfecting a surgical eye, placing blepharostat, rinsing a conjunctival sac, local anaesthesia, fixation by superior rectus traction suture, and cutting the conjunctiva. However, Iseli (US 20150257928) teaches an exemplary eye surgical procedure that includes disinfecting a surgical eye, placing blepharostat, rinsing a conjunctival sac and local anaesthesia of the surgical eye ([0132]-[0135]). Iseli also teaches fixation by superior rectus traction suture in order to “allow better exposition of the sclera and easier manipulation of the eye position during scleral treatment” ([0141]) and cutting the conjunctiva to separate the disinfecting a surgical eye, placing blepharostat, rinsing a conjunctival sac, local anaesthesia, fixation by superior rectus traction suture, and cutting the conjunctiva, as taught and suggested by Iseli, for the purpose of initiating the glaucoma implant surgery under stable and sterile environments.
Cunningham does not disclose the method of making a superficial scleral flap with a size of 4 x 4 mm which is 1/3 of a thickness of schlera, a deep scleral flap with a size of 3 x 3 mm which is about 2/3 of the thickness of schlera beneath the superficial scleral flap, cutting off the deep scleral flap, discharge aqueous humor, closing and suturing the scleral flap, and suturing a conjunctival flap. However, Korigodskiy (US 20150157504) teaches that the creation of a superficial scleral flap with a size of 4 x 4 mm which is 1/3 of a thickness of schlera and a deep scleral flap with a size of 3 x 3 mm which is about 2/3 of the thickness of schlera beneath the superficial scleral flap ([0003]), and cutting off the deep scleral flap ([0007]), discharge aqueous humor ([0002]), closing and suturing the scleral flap, and suturing a conjunctival flap ([0003]) are part of the “traditional operation of choice for surgical treatment of glaucoma” ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham’s glaucoma surgical methods with the teachings of Korigodskiy such that a superficial scleral flap with a size of 4 x 4 mm which is 1/3 of a thickness of schlera and a deep scleral flap with a size of 3 x 3 mm which is about 2/3 of the thickness of schlera beneath the superficial scleral flap is created and that cutting off the deep scleral flap, discharge aqueous humor, closing and suturing the scleral flap, and suturing a conjunctival flap are performed, as taught and suggested by Korigodskiy, for the purpose of following the traditional procedures of glaucoma surgery.
Cunningham does not disclose the method of cutting up an outer wall of Schlemm's canal, injecting polymer hyaluronic acid to both ends of Schlemm's canal, making paracentesis, implanting two segments of the biomimetic stents into openings at two ends of Schlemm's canal, taking out deep trabecular tissue, pruning away corresponding iris root tissue, and injecting balanced salt solution through the puncture incision. However, Lynch et al. (US 20070293807) teaches cutting up an outer wall of Schlemm's canal ([0128]), injecting polymer hyaluronic acid to both ends of Schlemm's canal ([0130]) to dilate the opening to Schlemm's canal, making paracentesis ([0131]), implanting two segments of the biomimetic stents into openings at two ends of Schlemm's canal (0133] & [0135]), taking out deep trabecular tissue ([0129]), pruning away corresponding iris root tissue ([0134]), and injecting balanced salt solution through the puncture incision ([0138]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cunningham’s glaucoma surgical methods such that the method includes the steps of cutting up an outer wall of Schlemm's canal, injecting polymer hyaluronic acid to both ends of Schlemm's canal, making paracentesis, implanting two segments of the biomimetic stents into openings at two ends of Schlemm's canal, taking out deep trabecular tissue, pruning away corresponding iris root tissue, and injecting balanced salt solution through the puncture incision, as taught by Lynch, for the purpose of following art-recognized glaucoma procedure and to avoid postoperative complications.
Various claimed features of claim 7 such as amount and concentration of anesthesia, incisions according to clock positions, sclera flap size, needle gauge, and excision amounts are obvious for one in the ordinary skill in the art to discover through routine experimentation in order to optimize the outcome of the glaucoma surgery and minimize chances of complications. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Camras et al. (US 20160058616) - directed to an apparatus and method for reducing intraocular pressure having a plurality of integrated lumens within a hallow tube body.
Rynerson (US 20140243729) - directed to an apparatus and method for reducing intraocular pressure through Schlemm’s canal.
Marshall et al. (US 20120302861) - directed to an apparatus and method of glaucoma management and treatment.
Lafdi et al. (US 20110144559) - directed to carbon-based medical drainage devices for inhibiting growth of fibroblasts.
Vass et al. (US 20040210181) - directed to a drainage implant for draining aqueous humor from anterior aqueous chamber of the eye into Schlemm’s canal.
Tu et al. (US 20040050392) - directed to a glaucoma stent and method of use.
Fedorov et al. (US 5147284) - directed to eye surgery procedures.
Pape (US 4328803) - directed to improved ophthalmological surgical procedures on the human eyeball.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785